     Case 2:21-mj-30184-DUTY ECF No. 1, PageID.1 Filed 04/21/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff

v.                                             Case No. 21-30184
                                               Originating No. 5:20-cr-72-1


JASON GRAHAM,

                Defendant.
_____________________________________/

                           GOVERNMENT’S PETITION
                       FOR TRANSFER OF DEFENDANT TO
                    ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

JASON GRAHAM, to answer to charges pending in another federal

district, and states:

       1. On April 21, 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the District of Vermont

based on an Indictment. Defendant is charged in that district with violation of 18

U.S.C. §875(c)- Transmitting communication threats to injure a person of another

and aiding and abetting.
    Case 2:21-mj-30184-DUTY ECF No. 1, PageID.2 Filed 04/21/21 Page 2 of 2




      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).



      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                SAIMA S. MOHSIN
                                                Acting United States Attorney



                                                s/Alyse Wu        ___________
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                alyse.wu@usa.doj.gov
                                                (313) 226-9589



Dated: April 21, 2021
